Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Murakami (JP 2009137393 A).

    PNG
    media_image1.png
    488
    344
    media_image1.png
    Greyscale

Regarding Claim 1, Murakami discloses:
a work machine (1) comprising:
a work implement (3);
a bracket (6) that supports the work implement (Fig. 3); and
a cab (4) which has a first side face and a second side face facing the first side face and located closer to the work implement (Fig. 3 & Fig. 4 & Fig. 7),
the cab including:
a first front pillar disposed on the first side face (Fig. 4); and
a second front pillar (16) disposed on the second side face and located behind the first front pillar (Fig. 4),
the bracket and the second front pillar overlapping each other in side view (Fig. 2 & Fig. 7).
Regarding Claim 12, Murakami discloses:
the cab does not include a pillar disposed on the second side face in front of the second front pillar (Fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP 2009137393 A) in view of Kojima et al. (JP 2006327282 A).
Regarding Claim 2, Murakami teaches: 
the second front pillar includes an upper portion, a lower portion having a width larger than a width of the upper portion in the front-rear direction (Fig. 4 & Fig. 5).
Murakami does not teach:
a tapered portion located between the upper portion and the lower portion, and 
the tapered portion includes an inclined portion, the width of which increases downward in the vertical direction in side view.
Kojima teaches:
a work machine (1) comprising:
a work implement (3);
a bracket that supports the work implement [0021]; and
a cab (9) which has a first side face and a second side face facing the first side face (Fig. 1 & Fig. 2 & Fig. 4 & Fig. 8),
the cab including:
a first front pillar (91) disposed on the first side face; and
a second front pillar (95) disposed on the second side face and located behind the first front pillar (Fig. 2),
the second front pillar includes an upper portion, a lower portion having a width larger than a width of the upper portion in the front-rear direction, and a tapered portion located between the upper portion and the lower portion (Fig. 2), and 
the tapered portion includes an inclined portion, the width of which increases downward in the vertical direction in side view (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work machine having a cab with a frame having a first front pillar and a second front pillar located behind the first front pillar the second front pillar includes an upper portion, a lower portion having a width larger than a width of the upper portion in the front-rear direction taught by Murakami with the work machine having a cab with a frame having a first front pillar and a second front pillar located behind the first front pillar the second front pillar includes an upper portion, a lower portion having a width larger than a width of the upper portion in the front-rear direction and a tapered portion located between the upper portion and the lower portion the tapered portion includes an inclined portion, the width of which increases downward in the vertical direction in side view taught by Kojima in order to provide a reinforced region having a profile with a more gradual increase in order to reduce stress concentration regions as well as reducing weight.
Regarding Claim 3, Murakami teaches: 
an uppermost portion of the bracket is located proximal to the lower portion (Fig. 7).
Murakami does not teach:
an uppermost portion of the bracket is located below a lower end of the tapered portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relocate the tapered portion to extend the largest portion of the lower portion in order to increase the strengthened region of the frame and increase the strength of the frame, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (referred to in MPEP 2144.04(VI)(C)).
It would have been obvious matter of design choice to relocate the tapered portion to extend the largest portion of the lower portion in order to increase the strengthened region of the frame and increase the strength of the frame.
Regarding Claim 4, Murakami teaches: 
the uppermost portion of the bracket and the second front pillar overlap each other in side view (Fig. 7).
9Regarding Claim 5, Murakami teaches: 
the work machine further includes a pin (8) inserted through both the bracket and the work implement [0025 & 0026], and
the uppermost portion of the bracket is located right above the pin in side view (Fig. 7).
Regarding Claim 6, Murakami teaches: 
the pin is deviated in the front-rear direction from a center line passing through a center position of the upper portion in the front-rear direction in side view (Fig. 7), and
the inclined portion included in the tapered portion is disposed on the same side as the pin deviated from the center line (Fig. 7).
Regarding Claim 7, Murakami teaches: 
the vertical length of the lower portion is 40% or more of the vertical length of the second front pillar (Fig. 4 & Fig. 5).
Regarding Claim 8, Murakami teaches: 
the vertical length along which the bracket and the second front pillar overlap each other in side view is 50% or less of the vertical length of the second front pillar (Fig. 7).
Regarding Claim 9, Murakami teaches: 
an inclination angle of the inclined portion relative to the vertical direction where the second front pillar extends is 45° or less (Fig. 7).
Regarding Claim 10, Murakami teaches: 
the width of the lower portion in the front-rear direction is 1.5 times or more the width of the upper portion in the front-rear direction (Fig. 5 & Fig. 6).
Regarding Claim 11, Murakami teaches: 
the second front pillar is located behind a front end of the bracket (Fig. 7).
Response to Arguments
Applicant's arguments filed 2022/09/13 have been fully considered but they are not persuasive.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 1, especially as it relates to the limitation of “a second front pillar disposed on the second side face and located behind the first front pillar”:
Applicant’s argument regarding the second front pillar’s location relative to the first front pillar’s location disclosed by Murakami is not persuasive.  The position of the second front pillar of Murakami is clearly behind the first front pillar of Murakami in relation to the entry way of the cab as can be seen in Fig. 4 as the claims of the instant application do not define a reference for what is considered forward or rearward. Furthermore as can be seen in Fig. 5 the second front pillar of Murakami is clearly located behind the first front pillar of Murakami as can be seen in the position of the base of the second front pillar on the base plate (1000) compared to the position of the first front pillar on the base plate (1000) shown in annotated Fig 5 of Murakami above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                       
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652